EXHIBIT I TEEKAY LNG PARTNERS L.P. Bayside House, Bayside Executive Park, West Bay Street & Blake Road P.O. BoxAP-59212,Nassau, Bahamas EARNINGS RELEASE TEEKAY LNG PARTNERS REPORTS SECOND QUARTER RESULTS AND INCREASES CASH DISTRIBUTION BY 15% Highlights § Declared a cash distribution of $20.6 million, or $0.53 per unit, for the second quarter, up 15% from the previous quarter § Generated $22.2 million in distributable cash flow, up from $17.9 million in the previous quarter § Net income of $2.5 million includes a $5.7 million unrealized foreign exchange loss, which has no impact on cash flow § Teekay Corporation signed a letter of intent to charter four newbuilding LNG carriers for a period of 20 years Nassau, The Bahamas, August 1, 2007 - Teekay LNG Partners L.P. (Teekay LNG or the Partnership) (NYSE: TGP) today reported net income of $2.5 million for the quarter ended June 30, 2007, compared to a net loss of $15.5 million for the quarter ended June 30, 2006. The results for the second quarters of 2007 and 2006 included foreign currency translation losses of $5.7 million and $20.3 million, respectively, primarily relating to long-term debt denominated in Euros. Net income for the six months ended June 30, 2007 was $3.9 million, compared to a net loss of $14.8 million for the same period last year. The results for the first half of 2007 and 2006 included foreign currency translation losses of $10.5 million and $28.2 million, respectively, relating to long-term debt denominated in Euros. The Partnership’s Euro-denominated revenues currently approximate its Euro-denominated expenses and debt service costs.As a result, the Partnership currently is not exposed materially to foreign currency fluctuations.However, for accounting purposes, the Partnership is required to revalue all foreign currency-denominated monetary assets and liabilities based on the prevailing exchange rate at the end of each reporting period.This revaluation does not affect the Partnership’s cash flows or the calculation of distributable cash flow, but results in the recognition of unrealized foreign currency exchange gains or losses in the income statement, as reflected in the foreign currency exchange losses discussed above for the three and six months ended June 30, 2007 and 2006, respectively. Declaration of Cash Distribution During the three months ended June 30, 2007, the Partnership generated $22.2 million of distributable cash flow(1), compared to $17.9 million for the first quarter of 2007. For the quarter, the Partnership raised its quarterly cash distribution by 15% to $0.53 per unit ($2.12 per unit on an annualized basis), from $0.4625 per unit ($1.85 per unit on an annualized basis) for the pervious quarter. This increase reflects the delivery of the RasGas II liquefied natural gas (LNG) carriers inNovember 2006 and the first quarter of 2007, and the acquisition of a liquefied petroleum gas (LPG) carrier, the Dania Spirit, in January 2007. The cash distribution is payable on August 14, 2007 to all unitholders of record on August 9, 2007. Angola LNG Project Today, Teekay Corporation (Teekay), the parent of Teekay LNG’s general partner, announced that a consortium in which it has a 33% interest has signed a letter of intent to charter four newbuilding 160,400 cubic meter LNG carriers for a period of 20 years to the Angola LNG Project, which is being developed by subsidiaries of Chevron, Sonangol, BP, and Total.Final award of the charter contract is still subject to certain conditions, which are expected to be met by September 30, 2007.The vessels will be chartered at fixed rates, with inflation adjustments, commencing in 2011. (1) Distributable cash flow is a non-GAAP financial measure used by certain investors to measure the financial performance of the Partnership and other master limited partnerships.Please see Appendix A for a reconciliation of this non-GAAP measure to the most directly comparable GAAP financial measure. - more - Mitsui & Co., Ltd. and NYK Bulkship (Europe) Ltd. have 34% and 33% interests in the consortium, respectively. In accordance with existing agreements, Teekay is required to offer to Teekay LNG its 33% interest in these vessels and related charter contracts no later than 180 days before the scheduled delivery dates of the vessels. Operating Results The following table highlights certain financial information for Teekay LNG’s segments;the Liquefied Gas Segment and the Suezmax Segment (please read the “Teekay LNG Partners’ Fleet” section of this release below and Appendix B for further details): Three Months Ended June 30, 2007 (unaudited) Three Months Ended June 30, 2006 (unaudited) (in thousands of U.S. dollars) Liquefied Gas Segment Suezmax Segment Total Liquefied Gas Segment Suezmax Segment Total Net voyage revenues 44,084 20,924 65,008 22,119 19,765 41,884 Vessel operating expenses 8,094 5,836 13,930 4,915 4,852 9,767 Depreciation & amortization 11,551 5,004 16,555 7,756 4,987 12,743 Cash flow from vessel operations* 34,119 13,200 47,319 15,920 13,199 29,119 *Cash flow from vessel operations represents income from vessel operations before depreciation and amortization expense.Cash flow from vessel operations is a non-GAAP financial measure used by certain investors to measure the financial performance of shipping companies. Please see the Partnership’s web site at www.teekaylng.com for a reconciliation of this non-GAAP measure as used in this release to the most directly comparable GAAP financial measure. Liquefied Gas Segment Cash flow from vessel operations from the Partnership’s Liquefied Gas Segment increased to $34.1 million for the second quarter of 2007, compared to $15.9 million for the second quarter of 2006, primarily due to the delivery of the three RasGas II LNG carriers, which commenced their 20-year fixed-rate charters in the fourth quarter of 2006 and the first quarter of 2007, and the acquisition of the Dania Spirit LPG carrierfrom Teekay in January 2007. Suezmax Segment Cash flow from vessel operations from the Partnership’s Suezmax tankers for the second quarter of 2007 remained unchanged from the same period last year. - more - Future LNG/LPG Projects Below is a summary of LNG and LPG newbuildings which the Partnership has agreed to acquire: RasGas 3 The Partnership has agreed to acquire Teekay’s 40% interest in four 217,000 cubic meter LNG newbuilding carriers scheduled to deliver during the second quarter of 2008.Upon their deliveries, the vessels will provide transportation services to Ras Laffan Liquefied Natural Gas Co. Limited (3) (RasGas 3), a joint venture company between a subsidiary of ExxonMobil Corporation and Qatar Petroleum, at fixed rates, with inflation adjustments, for a period of 25 years, with options exercisable by RasGas3 to extend up to a total of 35 years. Teekay’s joint venture partner, Qatar Gas Transport Company, owns the remaining 60% interest in these vessels. Skaugen LPG Carriers The Partnership has agreed to acquire three LPG carriers from IM Skaugen ASA Group (Skaugen) that are currently under construction and will be purchased upon their delivery from the shipyard in early 2008 and mid-2009.Upon their delivery, the vessels will commence service under 15-year fixed-rate charters to Skaugen. Tangguh The Partnership has agreed to acquire Teekay’s 70% interest in two 155,000 cubic meter LNG newbuilding carriers scheduled to deliver during late 2008 and early 2009.Upon their deliveries, the vessels will provide transportation services to The Tangguh Production Sharing Contractors, a consortium led by a subsidiary of BP plc, to service the Tangguh LNG project in Indonesia at fixed rates, with inflation adjustments, for a period of 20years.An Indonesian joint venture partner owns the remaining 30% interest in these vessels. Teekay LNG's Fleet The following table summarizes the Partnership’s fleet as of July 31, 2007: Number of Vessels Delivered Vessels Committed Vessels Total LNG Carrier Fleet 7 6(1) 13 LPG Carrier Fleet 1 3(2) 4 Suezmax Tanker Fleet 8 - 8 Total 16 9 25 (1) Represents the 40% interest in four LNG newbuilding carriers relating to the RasGas 3 LNG project and the 70% interest in two LNG newbuilding carriers relating to the Tangguh LNG project, as described above. (2) Represents the three Skaugen LPG carriers currently under construction, as described above. Liquidity As of June 30, 2007, the Partnership had total liquidity of $451.8 million, comprising $29.9 million in cash and cash equivalents and $421.9 million in undrawn medium-term revolving credit facilities,up from$376.7 million in the previous quarter as a result of a follow-on public offering in May 2007,which generated net proceeds of approximately $86 million. - more - About Teekay LNG Partners L.P. Teekay LNG Partners L.P. is a publicly-traded master limited partnership formed by Teekay Corporation (NYSE: TK) as part of its strategy to expand its operations in the LNG and LPG shipping sectors.Teekay LNG Partners L.P. provides LNG, LPG and crude oil marine transportation services under long-term, fixed-rate time charter contracts with major energy and utility companies through its fleet of thirteen LNG carriers, four LPG carriers and eight Suezmax class crude oil tankers. Six of the thirteen LNG carriers are newbuildings scheduled for delivery between mid-2008 and early 2009.Three of the four LPG carriers are newbuildings scheduled for delivery between early 2008 and mid-2009. Teekay LNG Partners’ common units trade on the New York Stock Exchange under the symbol “TGP”. Earnings Conference Call The Partnership plans to host a conference call at 10:00 a.m. ET on Friday, August 3, 2007, to discuss the Partnership’s results and the outlook for its business activities. All unitholders and interested parties are invited to listen to the live conference call and view the Partnership’s earnings presentation through the Partnership’s web site at www.teekaylng.com.The Partnership plans to make available a recording of the conference call until midnight August 10, 2007 by dialing (866) 245-6755 or (416) 915-1035, access code 776431, or via the Partnership’s web site until September 4, 2007. For Investor Relations enquiries contact: Dave Drummond Tel:+1 (604) 609-6442 For Media enquiries contact: Alana Duffy Tel:+1 (604) 844-6605 Web site:www.teekaylng.com - more - TEEKAY LNG PARTNERS L.P. SUMMARY CONSOLIDATED STATEMENTS OF INCOME (LOSS) (in thousands of U.S. dollars, except unit data) Three Months Ended Six Months Ended June 30, 2007 March 31, 2007 June 30, 2006 June 30, 2007 June 30, 2006 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) VOYAGE REVENUES 65,282 58,329 42,534 123,611 86,675 OPERATING EXPENSES Voyage expenses 274 266 650 540 927 Vessel operating expenses 13,930 13,821 9,767 27,751 18,728 Depreciation and amortization 16,555 15,819 12,743 32,374 25,402 General and administrative 3,759 3,518 2,998 7,277 6,093 34,518 33,424 26,158 67,942 51,150 Income from vessel operations 30,764 24,905 16,376 55,669 35,525 OTHER ITEMS Interest expense (35,819 ) (30,347 ) (21,404 ) (66,166 ) (40,005 ) Interest income 13,020 11,097 9,443 24,117 16,880 Income tax (expense) recovery (209 ) (453 ) 78 (662 ) 378 Foreign exchange loss (5,682 ) (4,800 ) (20,328 ) (10,482 ) (28,153 ) Other – net 387 1,000 309 1,387 617 (28,303 ) (23,503 ) (31,902 ) (51,806 ) (50,283 ) Net income (loss) 2,461 1,402 (15,526 ) 3,863 (14,758 ) Limited partners’ units outstanding: Weighted-average number of common units outstanding -Basic and diluted 21,327,360 20,240,547 20,238,072 20,786,956 20,238,072 Weighted-average number of subordinated units outstanding -Basic and diluted 14,734,572 14,734,572 14,734,572 14,734,572 14,734,572 Weighted-average number of total units outstanding -Basic and diluted 36,061,932 34,975,119 34,972,644 35,521,528 34,972,644 - more - TEEKAY LNG PARTNERS L.P. SUMMARY CONSOLIDATED BALANCE SHEETS (1) (in thousands of U.S. dollars) As at June 30, 2007 (unaudited) As at December 31, 2006 (unaudited) ASSETS Cash and cash equivalents 29,894 28,871 Restricted cash – current 113,271 55,009 Other current assets 12,017 15,937 Restricted cash – long-term 650,738 615,749 Vessels and equipment 1,620,361 1,316,836 Advances on newbuilding contracts 159,500 84,184 Other assets 418,596 215,484 Intangible assets 155,499 160,064 Goodwill 39,279 39,279 Total Assets 3,199,155 2,531,413 LIABILITIES AND PARTNERS’ EQUITY Accounts payable and accrued liabilities 32,845 25,376 Current portion of long-term debt and capital leases 70,098 181,197 Advances from affiliates 20,222 38,939 Long-term debt and capital leases 1,744,711 1,021,182 Long-term debt related to newbuilding vessels to be delivered 274,314 266,340 Other long-term liabilities 90,889 114,153 Minority interest (2) 162,265 165,729 Partners’ equity 803,811 718,497 Total Liabilities and Partners’ Equity 3,199,155 2,531,413 (1) With the Partnership's agreement on November 1, 2006 to acquire Teekay Corporation's 70% and 40% interests in the Tangguh and RasGas 3 projects, respectively, the Partnership is required to consolidate Tangguh and equity account for its investment in RasGas 3 under U.S. generally accepted accounting principles. (2) Includes 100% of the equity interest in the Tangguh project and the Partnership’s 40% equity interest in the RasGas 3 project. - more - TEEKAY LNG PARTNERS L.P. SUMMARY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Six Months Ended June 30, 2007 (unaudited) 2006 (unaudited) Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net operating cash flow 42,701 35,056 FINANCING ACTIVITIES Proceeds from long-term debt 443,120 129,700 Scheduled repayments of long-term debt (17,497 ) (8,447 ) Prepayments of long-term debt (160,000 ) (34,000 ) Increase in restricted cash (82,685 ) (431,489 ) Advances from affiliate - 15,947 Advances from joint venture partners 22,112 - Repayment of joint venture partner advances (3,686 ) - Cash distributions paid (33,012 ) (31,226 ) Proceeds from issuance of units 86,300 (141 ) Other (931 ) (2,512 ) Net financing cash flow 253,721 (362,168 ) INVESTING ACTIVITIES Advances to joint ventures (144,270 ) - Purchase of Teekay Nakilat Holdings Corporation (53,726 ) - Purchase of Dania Spirit L.L.C. (18,546 ) - Expenditures for vessels and equipment (78,857 ) (1,448 ) Proceeds from sale of vessels and equipment - 312,972 Net investing cash flow (295,399 ) 311,524 Increase (decrease) in cash and cash equivalents 1,023 (15,588 ) Cash and cash equivalents, beginning of the period 28,871 34,469 Cash and cash equivalents, end of the period 29,894 18,881 - more - TEEKAY LNG PARTNERS L.P. APPENDIX A - RECONCILIATION OF NON-GAAP FINANCIAL MEASURE (in thousands of U.S. dollars) Description of Non-GAAP Financial Measure – Distributable Cash Flow (DCF) Distributable cash flow represents net income adjusted for depreciation and amortization expense, non-cash interest expense, minority interest, estimated maintenance capital expenditures, gains and losses on vessel sales, income taxes and foreign exchange related items.Maintenance capital expenditures represent those capital expenditures required to maintain over the long-term the operating capacity of, or the revenue generated by the Partnership's capital assets.Distributable cash flow is a quantitative standard used in the publicly-traded partnership investment community to assist in evaluating a partnership’s ability to make quarterly cash distributions.Distributable cash flow is not required by accounting principles generally accepted in the United States and should not be considered as an alternative to net income or any other indicator of the Partnership’s performance required by accounting principles generally accepted in the United States.The table below reconciles distributable cash flow to net income. Three Months Ended June 30, 2007 (unaudited) Net income 2,461 Add: Depreciation and amortization 16,555 Foreign exchange loss 5,682 Non-cash interest expense 6,119 Income tax expense 209 Less: Estimated maintenance capital expenditures 6,647 Minority interest recovery 449 Minority owners’ share of DCF before estimatedmaintenance capital expenditures 1,779 Distributable cash flow 22,151 - more - TEEKAY LNG PARTNERS L.P. APPENDIX B - SUPPLEMENTAL INFORMATION (in thousands of U.S. dollars) Three Months Ended June 30, 2007 (unaudited) Liquefied Gas Segment Suezmax Segment Total Net voyage revenues (1) 44,084 20,924 65,008 Vessel operating expenses 8,094 5,836 13,930 Depreciation and amortization 11,551 5,004 16,555 General and administrative 1,871 1,888 3,759 Income from vessel operations 22,568 8,196 30,764 Three Months Ended June 30, 2006 (unaudited) Liquefied Gas Segment Suezmax Segment Total Net voyage revenues (1) 22,119 19,765 41,884 Vessel operating expenses 4,915 4,852 9,767 Depreciation and amortization 7,756 4,987 12,743 General and administrative 1,284 1,714 2,998 Income from vessel operations 8,164 8,212 16,376 (1) Net voyage revenues represents voyage revenues less voyage expenses, which comprise all expenses relating to certain voyages, including bunker fuel expenses, port fees, canal tolls and brokerage commissions.Net voyage revenues is a non-GAAP financial measure used by certain investors to measure the financial performance of shipping companies.Please see the Partnership’s web site at www.teekaylng.com for a reconciliation of this non-GAAP measure as used in this release to the most directly comparable GAAP financial measure. - more - FORWARD LOOKING STATEMENTS This release contains forward-looking statements (as defined in Section 21E of the Securities Exchange Act of 1934, as amended) which reflect management’s current views with respect to certain future events and performance, including statements regarding: the Partnership’s future growth prospects; Teekay being awarded LNG vessels and associated long-term contracts to service the Angola LNG Project and offering its interest in these vessels to the Partnership; the timing of the commencement of the RasGas 3 and Tangguh LNG projects; the timing of LNG and LPG newbuilding deliveries; and the Partnership’s exposure to foreign currency fluctuations, particularly in Euros. The following factors are among those that could cause actual results to differ materially from the forward-looking statements, which involve risks and uncertainties, and that should be considered in evaluating any such statement:the unit price of equity offerings to finance acquisitions, changes in production of LNG or LPG, either generally or in particular regions; less than anticipated revenues or higher than anticipatedcosts or capital requirements; changes in trading patterns significantly affecting overall vessel tonnage requirements; changes in applicable industry laws and regulations and the timing of implementation of new laws and regulations; the potential that the conditions for the Angola LNG Project are not met; the potential for early termination of long-term contracts and inability of the Partnership to renew or replace long-term contracts; LNG and LPG project delays, shipyard production delays; the Partnership’s ability to raise financing to purchase additional vessels or to pursue LNG or LPG projects; changes to the amount or proportion of revenues, expenses, or debt service costs denominated in foreign currencies; and other factors discussed in Teekay LNG’s filings from time to time with the SEC, including its Report on Form 20-F for the fiscal year ended December 31, 2006.The Partnership expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in the Partnership’s expectations with respect thereto or any change in events, conditions or circumstances on which any such statement is based. - end -
